MARCH 9, 1931, respondent was disbarred from his office as an attorney at law of this court. People v. Hillyer,88 Colo. 428, 297 Pac. 1004.
January 18, 1932, there was filed in this court on his behalf a petition for his reinstatement, which petition was referred to the committee on grievances of the Colorado Bar Association for its investigation and report.
February 29, 1932, said committee, having carefully considered the said petition and numerous recommendations in support thereof, and one protest in opposition thereto, and having again interviewed respondent, reported to this court and recommended that said respondent be reinstated, on condition, and for a period of one year, on probation.
Now therefore, upon consideration of the foregoing and for good cause shown, it is ordered that this court's judgment of disbarment herein be, and the same is, hereby suspended and that said respondent be and he hereby is, permitted to resume and exercise his said *Page 437 
office as an attorney at law, all until the further order of the court in the premises.
MR. JUSTICE CAMPBELL not participating.